Citation Nr: 1224094	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO. 08-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial disability rating greater than 50 percent for posttraumatic stress disorder (PTSD) prior to May 29, 2008.

2. Entitlement to an initial disability rating greater than 70 percent for PTSD since May 29, 2008.

3. Entitlement to a total disability rating based on individual unemployability (TDIU), under Rice v. Shinseki, 22 Vet. App. 447 (2009).


WITNESSES AT HEARING ON APPEAL

The Veteran and T.C.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from April 2003 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program. The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA. In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized. Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process. The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits. 

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The Veteran has submitted evidence of unemployability due to his service-connected PTSD disability and a request for TDIU is reasonably raised. See February 2009 DRO hearing testimony at pages 2-6; September 2007 TDIU application; March 2008 and March 2009 VA psychological examinations. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (a request for a TDIU, whether expressly raised by Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part and parcel of a claim for an initial or increased rating for a disability). See also Mayhue v. Shinseki, 24 Vet. App. 273, 280-282 (2011); Norris v. West, 12 Vet. App. 413, 421 (1999); Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001). Therefore, the issue of entitlement to a TDIU has been added to the present appeal.

In February 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing). A transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the RO in Winston-Salem, North Carolina. VA will notify the appellant if further action is required.


REMAND

To ensure compliance with due process requirements, the Board presently remands the appeal.

The Veteran must be scheduled for a VA examination to rate the current severity of his service-connected PTSD disability. His last evaluation for his PTSD is dated in March 2009, over three years ago. The Veteran has indicated that his PTSD has continued to worsen since 2009. The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect. 38 C.F.R. § 3.327(a) (2011). See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995). VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his PTSD disability. In addition, the VA examiner must provide an opinion as to whether the Veteran's service-connected PTSD disability renders him unable to secure and follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a).  

As part of its duty to assist, VA should also secure any additional, relevant private treatment records or employer records the Veteran adequately identifies. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1). Any records secured by VA or submitted by the Veteran must be associated with the Virtual VA paperless claims processing system (otherwise known as the Virtual VA eFolder). At the February 2009 DRO hearing, the Veteran indicated that he was only receiving private treatment, and not VA treatment at a VA Medical Center or similar VA provider. See hearing testimony at page 8. 

As noted, a claim for a TDIU is raised by the record. Further, the TDIU claim is inextricably intertwined with the increased rating claims that are also in appellate status. That is, the schedular rating assigned for the Veteran's PTSD disability directly impacts the adjudication of the TDIU claim. See 38 C.F.R. § 4.16(a). Since the increased initial rating claims for PTSD are being remanded for further development, the TDIU claim must be held in abeyance pending completion of this additional development. See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

If warranted, the RO should perform any necessary development of the TDIU claim, to include securing a VA examination to determine if the combined effects of the Veteran's service-connected orthopedic and scar disabilities render him unable to secure and follow a substantially gainful occupation. See 38 C.F.R. § 4.16(a); Moore v. Nicholson, 21 Vet. App. 211, 218 (2007); Gary v. Brown, 7 Vet. App. 229, 232 (1994) (citing Martin (Roy) v. Brown, 4 Vet. App. 136, 140 (1993)); Friscia v. Brown, 7 Vet. App. 294, 297 (1994) (all remanding TDIU claims to obtain a medical evaluation concerning the effect of service-connected disabilities on a Veteran's ability to secure employment). 

Accordingly, the case is REMANDED for the following action:

1. The RO must request that the Veteran identify all records of VA and non-VA health care providers who have treated his PTSD disorder, and any medical or lay evidence reflecting his employability status. The RO must resend the Veteran a VA Form 21-4192 (Request for Employment Information in Connection With Claim for Disability Benefits).

(a) After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain records from each health care provider or employer(s) the Veteran identifies.  

(b) The Veteran must also be advised that with respect to private medical evidence or evidence from his employer(s) he may alternatively obtain the records on his own and submit them to the RO. 

2. After securing any VA, private, or employer records, the RO must schedule the Veteran for a VA examination by an appropriate mental health clinician for the Veteran's PTSD disorder. The purpose of the examination is to determine the current nature and severity of the Veteran's service-connected PTSD, its effect on his occupational and social functioning, and its impact on his daily activities.

The following considerations will govern the examination:

(a) All relevant records must be made available to the examiner either in the Virtual VA paperless claims processing system, or if the examiner has no access to Virtual VA, then via paper copies printed out for the examiner. The examiner will acknowledge receipt and review of these materials in any report generated as a result of this remand. 

(b) If deemed appropriate by the examiner, the Veteran must be scheduled for further medical examinations. All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

(c) The examiner must take a detailed history from the Veteran as to the nature and severity of his service-connected PTSD disability. If there is a medical or clinical basis for corroborating or discounting credibility or reliability of the medical history provided by the Veteran, the examiner must so state. A detailed rationale must be provided for any such finding.

(d) The examiner must provide detailed results of mental status examination of the Veteran. 

(e) The examiner must assign a global assessment of functioning (GAF) score, with a full rationale for the score assigned. 

(f) The examiner must discuss the impact of the Veteran's PTSD disability on his ordinary activities of daily life. 

(g) The examiner must discuss the impact of the Veteran's PTSD disability on his social and occupational functioning. THE EXAMINER MUST PROVIDE AN OPINION AS TO WHETHER THE VETERAN'S SERVICE-CONNECTED PTSD DISABILITY RENDERS HIM UNABLE TO SECURE AND FOLLOW A SUBSTANTIALLY GAINFUL OCCUPATION.

(h) In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record. The examiner is requested to provide a rationale for his or her opinions based on his or her clinical experience, medical expertise, and established medical principles. 

3. Also, IF WARRANTED, for purposes of entitlement to a TDIU, the RO should consider scheduling the Veteran for a VA examination to determine if the Veteran's service-connected multiple orthopedic and scar disabilities render him unable to secure and follow a substantially gainful occupation. 

4. The RO must review the Virtual VA eFolder and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5. Thereafter, the RO must consider all of the evidence of record on the Virtual VA paperless claims processing system, and readjudicate the claims for TDIU and increased initial ratings for PTSD. If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran an opportunity to respond. 

Thereafter, subject to current appellate procedure, the case must be returned to the Board for further consideration, if otherwise in order. No action is required of the Veteran until he is otherwise notified by the RO. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).



